DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 33-58, in the reply filed on 01/28/2022, is acknowledged. Applicant's election with traverse of bronchiolitis obliterans (species of pulmonary disease or condition) and Lipoid S100 (species of phospholipid), in the reply filed on 01/28/2022, is acknowledged.  
Claims 59-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2022.
The traversal is on the ground(s) that the presently amended claims recite a special technical feature undisclosed or recognized by Keller, specifically, the claims recite an “an exhalation filter having a filter base in fluid communication with the fluid path, a filter top detachably connected to the filter base and a filter material provided between 
This is not found persuasive because the combined teachings of the art taught the claimed mouthpiece (e.g., having the exhalation filter, etc.). See the below 35 USC § 103 rejection over the combined teachings of Keller, Stangl, Knight and Salter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the preparation of liposomal solutions of cyclosporine A; breath simulation experiments; and, the generation of aerosols [Instant Examples 1-4], does not reasonably provide enablement for the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). [1] 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
            1) the quantity of experimentation necessary,
            2) the amount of direction or guidance provided,
            3) the presence or absence of working examples,
            4) the nature of the invention,
            5) the state of the prior art,
            6) the relative skill of those in the art,
            7) the predictability of the art, and
            8) the breadth of the claims.
In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
  1.  The nature of the invention, state and predictability of the art, and relative 
skill level
The invention relates to a method of “prevention” or treatment of a pulmonary disease or condition. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the Examiner cites Weigt et al (Semin Respir Crit Care Med, 2013 June, 34(3), 336-351).
Weigt teaches that [abstract] bronchiolitis obliterans syndrome (BOS), a manifestation of end-stage pulmonary disease, is a major limitation to long-term survival. The pathogenesis of BOS is complex, and involves alloimmune and nonalloimmune pathways. Clinically, BOS manifests as airway obstruction and dyspnea that are classically progressive and ultimately fatal; however, the course is highly variable. There are few controlled studies assessing treatment efficacy, but only a minority of patients respond to current treatment modalities. Ultimately, preventive strategies may prove more effective at prolonging survival after lung transplantation, but there remains considerable debate, and little data, regarding the best strategies to prevent BOS.
2. The breadth of the claims

3. The amount of direction or guidance provided and the presence or absence of working examples
 The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful protocols for carrying out the invention as claimed, other than preparing liposomal solutions of cyclosporine A; breath simulation experiments; and, generating aerosols. The latter is corroborated by the working examples.  
4. The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.
Since the instant specification provides no limiting definition of the term “prevention”, the term will be interpreted expansively. The term “prevention” may vary widely in meaning, from “preventing” a disease from occurring to “preventing” it from progressing. Nor, is the term limited by any time frame.
 
The Applicant is encouraged to remove the word “prevention” from the claims.

Claim Rejections - 35 USC § 112 – Indefiniteness: 
Broad Limitation followed by a Narrow Limitation, 
Indefinite Language, Trademarks in the Claims, Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding broad limitations, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

In the present instance, claim 33 recites the broad recitation “mass median aerodynamic diameter”, and the claim also recites “(MMAD)”, which is the narrower statement of the range/limitation. 
In the present instance, claims 34 and 35 recite the broad recitation “bronchiolitis obliterans”, and the claims also recite “(BOS)”, which is the narrower statement of the range/limitation. 
In the present instance, claim 50 recites the broad recitation “partially incorporated”, and the claim also recites “(or intercalated)”, which is the narrower statement of the range/limitation. 
In the present instance, claim 53 recites the broad recitation “scanning electron microscopy”, and the claim also recites “(SEM)”, which is the narrower statement of the range/limitation. 
In the present instance, claim 54 recites the broad recitation “delivered to the lungs”, and the claim also recites “(or the lung)”, which is the narrower statement of the range/limitation. 
In the present instance, claim 54 recites the broad recitation “amount”, and the claim also recites “(delivered dose, DD)”, which is the narrower statement of the range/limitation. 

In the present instance, claim 56 recites the broad recitation “total output rate”, and the claim also recites “(TOR)”, which is the narrower statement of the range/limitation. 
In the present instance, claim 58 recites the broad recitation “aerosolized”, and the claim also recites “(nebulized)”, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant is encouraged to remove all parentheses from the claims, at each instance, as stated above.

Regarding indefinite language, the phrases "specifically" and “especially” renders claim 35 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase "preferably” renders claims 47, 48 and 49 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
The phrase "for example” renders claim 47 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
The phrase "more specifically” renders claims 54, 56 and 57 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
The Applicant is encouraged to remove indefinite language from the claims, at each instance, as stated above.

Regarding trademarks, claim 43 contains the trademarks/trade names Phospholipon®, G90 and 100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe phospholipids and, accordingly, the identification/description is indefinite.
The Applicant is encouraged to remove trademarks from the claim.

Regarding antecedent basis, claim 55 recites the limitation "as described above" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
The Applicant is encouraged to remove the phrase “as described above” from the claim.


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34, 36-48, 50, 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 2013/0177626 A1), in view of Stangl et al (US 2008/0299049 A1), further in view of Knight et al USP (5,049,388 A) and further in view of Salter et al (US 2004/0040557 A1).
Keller taught [claim 52] a method of treating a subject suffering from a pulmonary disease (e.g., bronchiolitis obliterans (BOS) generally taught at [claim 53]), the method comprising providing a composition comprising an aqueous carrier [abstract] and a cyclosporin in liposomally solubilized form (e.g., cyclosporin A taught at [0029]; Lipoid S 100 taught at [0030]; 0.85 % NaCl i.e., reads on 0.9 % sodium chloride, taught at [0085]). The composition was administered to the subject as an aerosol for pulmonary or nasal application, wherein the cyclosporin was administered in a therapeutically effective dose (e.g., pharmaceutical composition taught at [0027]).
The aerosol was generated by nebulization of the composition using a nebulizer [0029], the nebulizer comprising: an aerosol generator [0062-0063, 0070] comprising: a medicament reservoir [0057, 0084, 0099], and a vibrating membrane [claim 54, 0063, 0070, 0086, 0097, 0099].

Although Keller taught vibrating membranes, Keller was silent a plurality of apertures, as recited in claim 33. Although Keller taught a high fraction of respirable droplets having a diameter of at most 5 µm, Keller did not teach the said fraction as the mass median aerodynamic diameter (MMAD), as recited in claim 33. Although Keller taught mixing chambers, Keller was silent the volume of the mixing chamber, as recited in claim 33. Keller generally taught mouthpieces, although was not specific a mouthpiece with an exhalation filter comprising a base, top detachably connected to the base, material between the base and top, and a one-way valve, as recited in claim 33.
Stangl taught [abstract] an aerosol generator of an inhalation therapy device, comprising a vibration membrane comprising openings (e.g., reads on a plurality of apertures) [claim 1] to generate an aerosol having a preferred MMAD ranging from about 1 µm to about 6 µm [0018]. The devices comprised a mixing chamber with a volume of about 60 mL to about 150 mL. Due to the specific size of the mixing chamber, the continuously generated aerosol accumulated therein without losses [abstract]. 
A mouthpiece of the device had an exhalation valve that allowed discharge of the patient’s respiratory air during the exhalation phase, while preventing an inflow of ambient air during the inhalation phase [0004, 0035]. Exhalation filters were taught at [0041]. The mouthpiece had a body, defining a fluid path from an inlet (connected to the nebulizer) to an inhalation opening, to be received in the mouth of the user [Figure 1, 0032, 0035, claim 5].

It would have been prima facie obvious to one of ordinary skill in the art to include, within Keller, a vibrating membrane with a plurality of apertures; a MMAD of 1-6 µm; a mixing chamber having a volume of about 60 mL to about 150 mL; and, a mouthpiece having an exhalation filter, as taught by Stangl. An ordinarily skilled artisan would have been motivated to: generate an aerosol with a preferred MMAD; allow discharge of the patient’s respiratory air during the exhalation phase, while preventing an inflow of ambient air during the inhalation phase; accumulate the generated aerosol without losses, as taught by Stangl [abstract, 0004, 0018, 0032, 0035, 0041, Figure 1]. 
Furthermore, an ordinarily skilled artisan would have been motivated to produce fine particles that penetrated the respiratory tract, as taught by the Knight [abstract; col 1, lines 23-26].
The combined teachings of Keller, Stangl and Knight were not specific a mouthpiece with an exhalation filter comprising a base; a top detachably connected to the base; material between the base and top; and, a one-way valve.
Salter taught a [abstract, 0008, 0030-35] device for inspiration of a mist from a nebulizer, the device comprising an inlet connector adapted to engage an outlet port of a nebulizer; a hollow mouthpiece element for insertion into a patient's mouth; a conduit forming a fluid connection between the inlet connector and the hollow mouthpiece element; an exhaust valve for removing expiratory gases which were exhaled into the 
In operation of the mouthpiece, the PEP valve was incorporated into a breathing circuit with a one-way valve disc cooperating with the filter [0042]. The filter housing received a filter element which was hinged at the back, and closed at the front with a suitable latch structure. The interior of the filter housing was provided with a peripheral apron and locator pins which, in combination with the structure of the rear of the housing, located the filter element on the apron (e.g., reads on detachable components) [0048]. Salter’s design was optimal for filtering exhaled gases [0003-4, 0008], providing both convenience comfort, and great independence, for the patient during treatment [0047].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Keller, Stangl and Knight, a mouthpiece with an exhalation filter comprising a base, a top detachably connected to the base, a material between the base and top and, a one-way valve, as taught by Salter. An ordinarily skilled artisan would have been motivated to include a mouthpiece with an optimal design for filtering exhaled gases, said mouthpiece providing both convenience comfort, and great independence, for the patient during treatment, as taught by Salter [abstract, 0003-4, 0008, 0030-35, 0047].

The instant claim 33 recites a MMAD of up to about 4.0 µm, and a chamber volume in the range from about 50 to about 150 mL.
Keller taught a high fraction of respirable droplets having a diameter of at most 5 µm. Stangl taught a preferred MMAD ranging from about 1 µm to about 6 µm. Knight taught an advantageous MMAD from about 1 to 3 microns. Stangl taught a mixing chamber with a volume of about 60 mL to about 150 mL. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 36-37 are rendered prima facie obvious because Keller taught cyclosporin concentrations between 0.2 and 20 mg/mL [0035].
The instant claim 36 recites cyclosporin at 1-10 mg/mL.
The instant claim 37 recites cyclosporin at 3-5 mg/mL
Keller taught cyclosporin concentrations between 0.2 and 20 mg/mL. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 39 is rendered prima facie obvious because Keller taught an aqueous solution comprising liposomes, as previously discussed. Stangl taught lyophylisates [claim 11]. The motivation to combine Stangl with Keller was discussed above.
Claims 40-43 are rendered prima facie obvious because Keller taught a mixture of natural phospholipids [claim 65]; lecithins [0033]; Lipoid S 100 [previously discussed].
Claims 44-46 are rendered prima facie obvious because Keller taught nonionic surfactants, polysorbates, and polysorbate 80 [0032].

Claim 48 is rendered prima facie obvious because Keller taught trehalose [0034, 0047].
Claim 50 is rendered prima facie obvious because Keller taught the active incorporated within the liposome [0109-110, 0113-114].
Claim 56 is rendered prima facie obvious because Keller taught a total output rate of 289 mg/mL, using a flow rate of 20 L/min [0097].
The instant claim 56 recites a TOR of at least 200 mg/min. Keller taught a total output rate of 289 mg/mL, using a flow at a rate per minute. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 57 is rendered prima facie obvious because Keller taught the average aerosol loss/exhaled at 3.01 % [0103]. 
The instant claim 57 recites an amount exhaled at up to 10 %. Keller taught the average aerosol loss/exhaled at 3.01 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 58 is rendered prima facie obvious because Keller taught the nebulization time at < 15 minutes or < 10 minutes [claim 64], in volumes within the nebulizer of 0.2 to 5 mL [0056].
The instant claim 58 recites 1 mL nebulization within a period of up to about 5 minutes. Keller taught the nebulization time at < 15 minutes or < 10 minutes, in volumes .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 2013/0177626 A1), in view of Stangl et al (US 2008/0299049 A1), further in view of Knight et al USP (5,049,388 A), further in view of Salter et al (US 2004/0040557 A1) and further in view of Weigt et al (Semin Respir Crit Care Med, 2013 June, 34(3), 336-351).
The 35 U.S.C. 103 rejection over Keller, Stangl, Knight and Salter was previously discussed.
Additionally, Keller generally taught BOS, as discussed above. However, Keller was not specific BOS grade I, as recited in claim 35.
Nevertheless, Weigt taught [page 2, 1st full paragraph; Table 1] that progressive stages of BOS (stages 1 through 3) reflect worsening degrees of airflow obstruction.
Since Keller taught treating BOS, generally, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Keller, BOS I, as taught by Weigt. An ordinarily skilled artisan would have been motivated to treat the condition before it progressively worsened, as taught by Weigt [page 2, 1st full paragraph; Table 1].

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 2013/0177626 A1), in view of Stangl et al (US 2008/0299049 A1), further in view of Knight et al USP (5,049,388 A), further in view of Salter et al (US 2004/0040557 A1) and further in view of Wong et al (US 2006/0110441 A1).

Additionally, Keller taught trehalose, as discussed. The combined Keller and Stangl taught lyophilisates, as discussed.
The combined teachings of the prior art did not teach 5-15 % of a disaccharide, as recited in claim 49.
Wong taught [abstract] lyophilized compositions comprising liposomes and cryoprotectants. The cryoprotectant was trehalose, having a concentration selected from 5%, 10%, 12%, 15%, 20%, and 25% [0012].
Since the combined teachings of the prior art taught lyophilized liposomal compositions comprising trehalose, it would have been prima facie obvious to include the disaccharide within the combined art at a concentration of 5-25 %, as taught by Wong. An ordinarily skilled artisan would have been motivated to formulate a lyophilized composition, as taught by Wong [abstract, 0012].
The instant claim 49 recites 5-15 % disaccharide. Wong taught 5-25 % disaccharide. A prima facie case of obviousness exists because of overlap, as discussed above.

Claims 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 2013/0177626 A1), in view of Stangl et al (US 2008/0299049 A1), further in view of Knight et al USP (5,049,388 A), further in view of Salter et al (US 2004/0040557 A1) and further in view of Xu et al (USP 9,719,184 B2).

Additionally, Keller taught [0098] a 75.9 % delivered dose (e.g., reads on the instant claim 54). Keller taught that up to 98 % of the droplets generated have a diameter of less than 5 µm [0070]; the aerosol was characterized using a cascade impactor of the next generation impactor type [0098] (e.g., reads on claim 55). Pulmonary delivery was previously described. Additionally, Keller taught cyclosporin concentrations between 0.2 and 20 mg/mL, as previously discussed.
Although the combined teachings of the art taught a vibrating membrane with a plurality of apertures, the combined teachings of the art were not specific the density (100-400 per mm2) of the apertures, as recited in claim 51; a tapered shape of the apertures, as recited in claim 52; the exit diameter, and characterization, of the apertures, as recited in claim 53.
Xu taught [col 1, lines 6-12] aperture plates for nebulizers capable of aerosol delivery of formulations having a controlled droplet size suitable for pulmonary drug delivery. Said aperture plates comprised vibrating membranes [col 5, line 62; col 13, line 67]. In some embodiments, the number of apertures ranged from about 1 aperture to about 1000 apertures per mm2. For pulmonary delivery of a nebulized drug, the number of apertures may range from about 50 to about 25,000, or about 300 to about 10,000, or any number range or value therebetween.
The benefit of the density of apertures is a greater throughput, while maintaining control of the particle size and/or particle size distribution [col 7, lines 15-25]. The apertures were tapered according to optimal design, and to desire (e.g., tapered by desire 
The droplet size and droplet size distribution resulting from aerosolization through the aperture plate resulted in a respirable fraction (e.g. that fraction of droplets which reached the deep lung) that was greater than about 40% or 50% or 60%, 70% or 80% or 90% or 95% or 98% or 99%, in many embodiments [col 16, lines 5-11]. 
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Keller, Stangl, Knight and Salter, the teachings of Xu (e.g., the density of the apertures; a tapered shape of the apertures; the exit diameter, and characterization, of the apertures). An ordinarily skilled artisan would have been motivated to obtain greater throughput, while maintaining control of particle size and/or particle size distribution to the lungs [Xu: col 4, lines 54-61; col 7, lines 15-25; col 16, lines 25-39]. Furthermore, the ordinarily skilled artisan would have been motivated to better control precision, in achieving the desired aperture size, for a more tightly controlled range, i.e., a sharper distribution curve [Xu: col 7, lines 35-55].
The instant claim 51 recites from about 100 to about 400 apertures per mm2.
The instant claim 53 recites an exit diameter of from about 1.5 µm to about 3.0 µm.
The instant claim 54 recites a delivered dose of at least 70 %, specifically in a range from about 70 % to about 80 %.

Xu taught that the number of apertures ranged from about 1 aperture to about 1000 apertures per mm2, and an aperture exit opening with a diameter in a range from about 0.5 µm to about 10 µm. Keller taught a 75.9 % delivered dose, and up to 98 % of the droplets generated with a diameter of less than 5 µm. Keller taught cyclosporin concentrations between 0.2 and 20 mg/mL. A prima facie case of obviousness exists because of overlap, as discussed above.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/251,226. 
Claims 33-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/251,223. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (e.g., pharmaceutical compositions comprising liposomally solubilized cyclosporin A) recited in the claims of the copending applications 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612